Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
this 20th day of May, 2008, by and among Carolina Bank Holdings, Inc., a North
Carolina corporation (the “Corporation”), Carolina Bank, a North
Carolina-chartered bank and wholly owned subsidiary of Carolina Bank Holdings,
Inc. (the “Bank”), and Robert T. Braswell, President and Chief Executive Officer
of the Corporation and the Bank (the “Executive”). The Corporation and the Bank
are referred to in this Agreement individually and together as the “Employer.”

WHEREAS, the Executive is the President and Chief Executive Officer of the
Employer, possessing unique skills, knowledge, and experience relating to the
Employer’s business, and the Executive has made and is expected to continue to
make major contributions to the profitability, growth, and financial strength of
the Employer and affiliates,

WHEREAS, the Employer and the Executive intend that this Agreement supersede and
replace in its entirety the May 21, 1996 Employment Agreement, as the same may
have been amended, between the Executive and Carolina Savings Bank, Inc., SSB,
and

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Employer, is contemplated insofar as the
Employer or any affiliates are concerned.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

ARTICLE 1

EMPLOYMENT

1.1 Employment. The Employer hereby employs the Executive to serve as President
and Chief Executive Officer according to the terms and conditions of this
Agreement and for the period stated in section 1.4. The Executive hereby accepts
employment according to the terms and conditions of this Agreement and for the
period stated in section 1.4.

1.2 Duties. As President and Chief Executive Officer, the Executive shall serve
under the direction of the Employer’s board of directors and in accordance with
the Employer’s Articles of Incorporation and Bylaws, as each may be amended or
restated from time to time. The Executive shall report directly to the board of
directors. The Executive shall serve the Employer faithfully, diligently,
competently, and to the best of the Executive’s ability. The Executive shall
exclusively devote full working time, energy, and attention to the business of
the Employer and to the promotion of the Employer’s interests throughout the
term of this Agreement. Without the written consent of the Corporation and the
Bank, the Executive shall not render services to or for any person, firm,
corporation, or other entity or organization in



--------------------------------------------------------------------------------

exchange for compensation, regardless of the form in which the compensation is
paid and regardless of whether it is paid directly or indirectly to the
Executive. Nothing in this section 1.2 shall prevent the Executive from managing
personal investments and affairs, provided that doing so does not interfere with
the proper performance of the Executive’s duties and responsibilities under this
Agreement.

1.3 Service on the Board of Directors. The Executive is currently serving as a
director of each of the Corporation and the Bank. The Corporation shall nominate
the Executive for election as a director at such times as necessary so that the
Executive will, if elected by stockholders, remain a director of the Corporation
throughout the term of this Agreement. The Executive hereby consents to serving
as a director and to being named as a director of the Corporation in documents
filed with the Securities and Exchange Commission. The board of directors of
each of the Corporation and the Bank shall undertake every lawful effort to
ensure that the Executive continues throughout the term of employment to be
elected or reelected as a director of the Bank. The Executive shall be deemed to
have resigned as a director of each of the Corporation and the Bank effective
immediately after termination of the Executive’s employment under Article 3 of
this Agreement, regardless of whether the Executive submits a formal, written
resignation as director.

1.4 Term. The initial term of this Agreement shall be for a period of three
years, commencing on the effective date first written above. On the first
anniversary of the effective date and on each anniversary thereafter, this
Agreement shall be extended automatically for one additional year unless the
Employer’s board of directors determines that the term shall not be extended. If
the board of directors determines not to extend the term, it shall promptly
notify the Executive in writing. If the board decides not to extend the term of
this Agreement, this Agreement shall nevertheless remain in force until its term
expires. The board’s decision not to extend the term of this Agreement shall not
– by itself – give the Executive any rights under this Agreement to claim an
adverse change in position, compensation, or circumstances or otherwise to claim
entitlement to severance benefits under Articles 4 or 5 of this Agreement.
References herein to the term of this Agreement mean the initial term, as the
same may be extended. Unless sooner terminated, the Executive’s employment shall
terminate when the Executive attains age 65.

ARTICLE 2

COMPENSATION

2.1 Base Salary. In consideration of the Executive’s performance of the
obligations under this Agreement, the Employer shall pay or cause to be paid to
the Executive a salary at the annual rate of not less than $260,000, payable in
installments twice monthly. The Executive’s salary shall be reviewed annually by
the Governance Committee of the Employer’s board of directors or by such other
board committee as has jurisdiction over executive compensation. In the
discretion of the committee having jurisdiction over executive compensation
(x) the Executive’s salary may be increased to account for increases in the cost
of living, but cost-of-living increases, if any, shall not occur more frequently
than annually, and (y) the Executive’s salary also may be increased beyond the
amount necessary to account for cost of living increases. However, the
Executive’s salary shall not be reduced. The Executive’s salary, as the same may
be increased from time to time, is referred to in this Agreement as the “Base
Salary.”

 

8



--------------------------------------------------------------------------------

2.2 Benefit Plans and Perquisites. The Executive shall be entitled throughout
the term of this Agreement to participate in any and all officer or employee
compensation, bonus, incentive, and benefit plans in effect from time to time,
including without limitation plans providing pension, medical, dental,
disability, and group life benefits, including the Employer’s 401(k) Plan, and
to receive any and all other fringe benefits provided from time to time,
provided that the Executive satisfies the eligibility requirements for any such
plans or benefits. Without limiting the generality of the foregoing –

(a) Participation in stock plans. The Executive shall be eligible to participate
in stock option plans and other stock-based compensation, incentive, bonus, or
purchase plans existing on the date of this Agreement or adopted during the term
of this Agreement.

(b) Club dues. During the term of this Agreement, the Employer shall pay or
cause to be paid the Executive’s membership dues in the Greensboro Country Club
and reimburse the Executive for expenses associated with use of the club for
business purposes.

(c) Automobile. The Employer shall provide the Executive with a new automobile
every three years, which automobile shall be either owned or leased by the
Employer and of a make and model appropriate to the Executive’s status.
Insurance, taxes, and maintenance expenses shall also be paid by the Employer.
As additional compensation, the Executive may use the automobile for personal
purposes, provided that the Executive renders an accounting of business and
personal use to the Employer in accordance with regulations under the Internal
Revenue Code of 1986, as amended.

(d) Reimbursement of business expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses incurred performing the
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Employer and reasonable expenses for attendance at
annual and other periodic meetings of trade associations.

2.3 Vacation. The Executive shall be entitled to paid annual vacation and sick
leave in accordance with the policies established from time to time by the
Employer.

ARTICLE 3

EMPLOYMENT TERMINATION

3.1 Termination Because of Death or Disability. (a) Death. The Executive’s
employment shall terminate automatically at the Executive’s death. If the
Executive dies in active service to the Employer, the Executive’s estate shall
receive any sums due to the Executive as Base Salary and reimbursement of
expenses through the end of the month in which death occurred, any bonus earned
or accrued through the date of death, including any unvested amounts awarded for
previous years, and for twelve months after the Executive’s death the Employer
shall provide without cost to the Executive’s family continuing health care
coverage under COBRA substantially identical to that provided for the Executive
before death.

 

9



--------------------------------------------------------------------------------

(b) Disability. By delivery of written notice 30 days in advance to the
Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled. For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician selected by the Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform the Executive’s
duties for a period of 90 consecutive days. The Executive shall not be
considered disabled, however, if the Executive returns to work on a full-time
basis within 30 days after the Employer gives notice of termination due to
disability. If the Executive’s employment terminates because of disability, the
Executive shall receive the salary earned through the date on which termination
became effective, any unpaid bonus or incentive compensation due to the
Executive for the calendar year preceding the calendar year in which the
termination became effective, any payments the Executive is eligible to receive
under any disability insurance program in which the Executive participates, and
such other benefits to which the Executive may be entitled under the Employer’s
benefit plans, policies, and agreements, or the provisions of this Agreement.

3.2 Involuntary Termination with Cause. The Employer may terminate the
Executive’s employment with Cause. If the Executive’s employment terminates with
Cause, the Executive shall receive the Base Salary through the date on which
termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective. The Executive shall
not be deemed to have been terminated with Cause under this Agreement unless and
until there is delivered to the Executive a copy of a resolution adopted at a
meeting of the board of directors called and held for the purpose, which
resolution shall (x) contain findings that in the board’s good faith opinion the
Executive has committed an act constituting Cause, and (y) specify the
particulars thereof. For purposes of this Agreement “Cause” means any of the
following –

(a) an intentional act of fraud, embezzlement, or theft by the Executive in the
course of employment. For purposes of this Agreement no act or failure to act on
the Executive’s part shall be deemed to have been intentional if it was due
primarily to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
Employer’s best interests, or

(b) a willful violation by the Executive of any applicable law or significant
policy of the Employer or an affiliate that, in the Employer’s judgement,
results in an adverse effect on the Employer or the affiliate, regardless of
whether the violation leads to criminal prosecution or conviction. For purposes
of this Agreement applicable laws include any statute, rule, regulatory order,
statement of policy, or final cease-and-desist order of any governmental agency
or body having regulatory authority over the Bank, or

(c) the Executive’s gross negligence or gross neglect of duties or intentional
and material failure to perform stated duties after written notice thereof, or

(d) intentional wrongful damage by the Executive to the Employer’s business or
property, including without limitation the Employer’s reputation, which in the
Employer’s sole judgment causes material harm to the Employer, or

 

10



--------------------------------------------------------------------------------

(e) disloyalty or dishonesty by the Executive in the performance of the
Executive’s duties, or a breach of the Executive’s fiduciary duties for personal
profit, in any case whether in the Executive’s capacity as a director or
officer, or

(f) failure of the Executive to comply with this Agreement, which in the sole
judgment of the Employer is a material failure to comply and is not corrected by
the Executive within ten days after receiving written notice from the Employer,
or

(g) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Employer’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

(h) occurrence of any event that results in the Executive being excluded from
coverage, or having coverage limited for the Executive as compared to other
executives of the Employer, under the Employer’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees, or

(i) conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for 45 consecutive days or more.

3.3 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive 90 days in advance, the Employer
may terminate the Executive’s employment without Cause. Termination shall take
effect at the end of the 90-day period. With advance written notice to the
Employer as provided in clause (y), the Executive may terminate employment with
Good Reason. If the Executive’s employment terminates involuntarily without
Cause or voluntarily but with Good Reason, the Executive shall be entitled to
the benefits specified in Article 4 of this Agreement. For purposes of this
Agreement a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions stated in both clauses
(x) and (y) are satisfied –

(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –

1) a material diminution of the Executive’s Base Salary,

2) a material diminution of the Executive’s authority, duties, or
responsibilities,

3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the board of directors,

 

11



--------------------------------------------------------------------------------

4) a material diminution in the budget over which the Executive retains
authority,

5) a material change in the geographic location at which the Executive must
perform services for the Employer, or

6) any other action or inaction that constitutes a material breach by the
Employer of this Agreement.

(y) the Executive must give notice to the Employer of the existence of one or
more of the conditions described in clause (x) within 90 days after the initial
existence of the condition, and the Employer shall have 30 days thereafter to
remedy the condition. In addition, the Executive’s voluntary termination because
of the existence of one or more of the conditions described in clause (x) must
occur within 24 months after the initial existence of the condition.

3.4 Voluntary Termination by the Executive Without Good Reason. If the Executive
terminates employment voluntarily but without Good Reason, the Executive shall
receive the Base Salary and expense reimbursement to which the Executive is
entitled through the date on which termination becomes effective.

ARTICLE 4

SEVERANCE COMPENSATION

4.1 Cash Severance after Termination Without Cause or Termination with Good
Reason. (a) Subject to the possibility that cash severance after employment
termination might be delayed under section 4.1(c), if the Executive’s employment
terminates involuntarily but without Cause, 30 days after employment termination
the Employer shall pay to the Executive in a single lump sum cash in an amount
equal to (x) three times the Executive’s Base Salary on the date notice of
employment termination is given, without discount for the time value of money,
plus (y) any bonus earned by the Executive or accrued by the Employer on behalf
of the Executive through the date employment termination becomes effective
(including any amounts awarded but that have not vested when termination becomes
effective) and a pro rata share of any bonus for the year in which termination
becomes effective. The Employer and the Executive acknowledge and agree that the
compensation and benefits under this section 4.1 shall not be payable if
compensation and benefits are payable or shall have been paid to the Executive
under Article 5 of this Agreement.

(b) Subject to the possibility that cash severance after employment termination
might be delayed under section 4.1(c), if the Executive’s employment terminates
voluntarily but with Good Reason, 30 days after employment termination the
Employer shall pay to the Executive in a single lump sum cash in an amount equal
to two times the Executive’s Base Salary on the date notice of employment
termination is given, without discount for the time value of money. The Employer
and the Executive acknowledge and agree that the compensation and benefits under
this section 4.1 shall not be payable if compensation and benefits are payable
or shall have been paid to Executive under Article 5 of this Agreement.

(c) If when employment termination occurs the Executive is a specified employee
within the meaning of section 409A of the Internal Revenue Code of 1986, if the
cash severance payment under section 4.1(a) or section 4.1(b) would be
considered deferred compensation under section 409A, and finally if an exemption
from the six-month delay requirement of section 409A(a)(2)(B)(i) is not
available, the Executive’s cash severance payment under section 4.1(b) shall be
paid to the Executive in a single lump sum without interest on the first day of
the seventh month after the month in which the Executive’s employment
terminates. References in this Agreement to Internal Revenue Code section 409A
include rules, regulations, and guidance of general application issued by the
Department of the Treasury under section 409A.

 

4.2 Post-Termination Insurance Coverage. (a) Subject to section 4.2(b), if the
Executive’s employment terminates involuntarily but without Cause, voluntarily
but with Good Reason, or because of disability, the Employer shall continue or
cause to be continued at the

 

12



--------------------------------------------------------------------------------

Employer’s expense and on behalf of the Executive and the Executive’s dependents
and beneficiaries medical and dental insurance coverage as in effect during and
in accordance with the same schedule prevailing in the 12 months preceding the
date of the Executive’s termination. The insurance benefits provided by this
section 4.2(a) shall be reduced if the Executive obtains disability, medical, or
dental insurance benefits through another employer, or eliminated entirely if
the other employer’s insurance benefits are equivalent or superior to the
benefits provided under this section 4.2(a). If the insurance benefits are
reduced, they shall be reduced by an amount such that the Executive’s aggregate
insurance benefits for the period specified in this section 4.2(a) are
equivalent to the benefits to which the Executive would have been entitled had
the Executive not obtained disability, medical, or dental insurance benefits
through another employer. The medical and dental insurance coverage shall
continue until the first to occur of (w) the Executive’s return to employment
with the Employer or another employer providing equivalent or superior insurance
benefits, (x) the Executive’s attainment of age 65, (y) the Executive’s death,
or (z) the end of the term remaining under this Agreement when the Executive’s
employment terminates. This section 4.2 shall not be interpreted to limit any
benefits to which the Executive or the Executive’s dependents or beneficiaries
may be entitled under any of the Employer’s employee benefit plans, agreements,
programs, or practices after the Executive’s employment termination, including
without limitation retiree medical benefits.

(b) If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in section 4.2(a) it is not possible to continue
the Executive’s coverage or (y) when employment termination occurs the Executive
is a specified employee within the meaning of section 409A of the Internal
Revenue Code of 1986, if any of the continued insurance benefits specified in
section 4.2(a) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular insurance benefit, instead
of continued insurance coverage under section 4.2(a) the Employer shall pay to
the Executive in a single lump sum an amount in cash equal to the present value
of the Employer’s projected cost to maintain that particular insurance benefit
had the Executive’s employment not terminated, assuming continued coverage for
the lesser of 36 months or the number of months until the Executive attains age
65. The lump-sum payment shall be made 30 days after employment termination or,
if section 4.1(c) applies and a six-month delay is required under Internal
Revenue Code section 409A, on the first day of the seventh month after the month
in which the Executive’s employment terminates.

4.3 Release. The Executive shall be entitled to no compensation or other
benefits under this Article 4 unless the Executive enters into a release in form
satisfactory to the Executive and the Employer acknowledging the Employer’s and
the Executive’s remaining obligations and discharging both parties, as well as
the Employer’s officers, directors, and employees for their actions for or on
behalf of the Employer, from any other claims or obligations arising out of the
Executive’s employment by the Employer, including the circumstances of the
Executive’s employment termination. The non-compete and other covenants
contained in Article 7 of this Agreement are not contingent on the Executive
entering into a release under this section 4.3 and shall be effective regardless
of whether the Executive enters into the release.

 

13



--------------------------------------------------------------------------------

ARTICLE 5

CHANGE IN CONTROL

5.1 Change in Control Benefits. (a) If a Change in Control occurs during the
term of this Agreement, the Employer shall make or cause to be made a lump-sum
payment to the Executive in an amount in cash equal to three times the
Executive’s annual compensation. For this purpose annual compensation means
(x) the Executive’s Base Salary when the Change in Control occurs plus (y) any
cash bonus or cash incentive compensation earned for the calendar year ended
immediately before the year in which the Change in Control occurs, regardless of
when the cash bonus or cash incentive compensation earned for the preceding
calendar year is paid and regardless of whether all or part of the bonus or
incentive compensation is subject to elective deferral or vesting. Annual
compensation shall be calculated without regard to any deferrals under qualified
or nonqualified plans, but annual compensation shall not include interest or
other earnings credited to the Executive under qualified or nonqualified plans
or any compensation paid to the Executive in the Executive’s capacity as a
director. The amount payable to the Executive hereunder shall not be reduced to
account for the time value of money or discounted to present value. The payment
required under this paragraph (a) is payable no later than five business days
after the Change in Control occurs. If the Executive receives payment under
section 5.1 the Executive shall not be entitled to any additional severance
benefits under section 4.1 of this Agreement after employment termination. The
Executive shall be entitled to benefits under this section 5.1 on no more than
one occasion.

(b) If a Change in Control occurs during the term of this Agreement the Employer
shall cause the Executive to become fully vested in awards under any stock
option, stock incentive, or other non-qualified plans, programs, or arrangements
in which the Executive participated if (x) the plan, program, or arrangement
does not address the effect of a change in control or termination after a change
in control and (y) award vesting occurs automatically with the passage of time
or years of service. Provided the Executive is at the time a covered employee
within the meaning of Internal Revenue Code section 162(m), accelerated vesting
in or entitlement to awards shall not occur under this section 5.1(b) in the
case of any award for which vesting or entitlement is based on achievement of
performance conditions, whether the conditions have to do with individual
performance or corporate performance measures, including but not limited to
stock price or financial statement or other financial measures.

5.2 Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including –

(a) Change in ownership: a change in ownership of the Employer occurs on the
date any one person or group accumulates ownership of Employer stock
constituting more than 50% of the total fair market value or total voting power
of Employer stock, or

(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Employer stock
possessing 30% or more of the total voting power of Employer stock, or (y) a
majority of the Employer’s board of directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed in advance by
a majority of the Employer’s board of directors, or

 

14



--------------------------------------------------------------------------------

(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Employer’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Employer assets having a total gross fair market value equal
to or exceeding 40% of the total gross fair market value of all of the
Employer’s assets immediately before the acquisition or acquisitions. For this
purpose, gross fair market value means the value of the Employer’s assets, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with the assets.

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1 Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith. As
used in this Article 6, the term “confidential information” means all of the
Employer’s and affiliates’ confidential and proprietary information and trade
secrets in existence on the date hereof or existing at any time during the term
of this Agreement, including but not limited to –

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and

(d) trade secrets, as defined from time to time by the laws of the State of
North Carolina.

However, confidential information excludes information that – as of the date
hereof or at any time after the date hereof – is published or disseminated
without obligation of confidence or that becomes a part of the public domain
(x) by or through action of the Employer, or (y) otherwise than by or at the
direction of the Executive. This section 6.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.

6.2 Return of Materials. The Executive agrees to deliver or return to the
Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder. The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

 

15



--------------------------------------------------------------------------------

6.3 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer. The Executive hereby assigns to the Employer
all rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws. This section 6.3 shall not be construed to require assignment to the
Employer of the Executive’s right, title, and interest in creative work and work
product, including but not limited to inventions, patents, trademarks, and
copyrights, developed by the Executive entirely on the Executive’s own time and
without using the Employer’s equipment, supplies, facilities, or trade secrets
unless the creative work or work product (x) relates to the Employer’s business
or actual or demonstrably anticipated research or development or (y) results
from any work performed by the Executive for the Employer. However, to enable
the Employer to determine the rights of the Employer and the Executive in any
creative work and work product developed by the Executive that the Executive
considers nonassignable under this section 6.3, including but not limited to
inventions, patents, trademarks, and copyrights, the Executive shall during the
term of this Agreement timely report to the Employer all such creative work and
work product.

6.4 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will be suffered by the Employer if the
Executive fails to observe the obligations imposed by this Article 6.
Accordingly, if the Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Employer and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists.

6.5 Affiliates’ Confidential Information is Covered. For purposes of this
Agreement the term “affiliate” includes the Corporation, the Bank, and any
entity that directly or indirectly through one or more intermediaries controls,
is controlled by, or is under common control with the Corporation or the Bank.

6.6 Acknowledgments. The Executive hereby acknowledges that the enforcement of
Article 6 of this Agreement is necessary to ensure the preservation, protection,
and continuity of the business, trade secrets, and goodwill of the Employer, and
that the restrictions set forth in Article 6 are reasonable in terms of time,
scope, territory, and in all other respects. The Executive acknowledges that it
is impossible to measure in money the damages that will accrue to the Employer
if the Executive fails to observe the obligations imposed by Article 6.
Accordingly, if the Employer institutes an action to enforce the provisions of
Article 6, the Executive hereby waives the claim or defense that an adequate
remedy at law is available to the Employer and the Executive agrees not to urge
in any such action the claim or defense that an adequate remedy at law exists.
The existence of any claim or cause of action by the Executive against the
Employer shall not constitute and shall not be asserted as a defense by the
Executive to enforcement of Article 6.

 

16



--------------------------------------------------------------------------------

6.7 Survival of Obligations. The Executive’s obligations under Article 6 shall
survive employment termination regardless of the manner in which termination
occurs and shall be binding upon the Executive’s heirs, executors, and
administrators.

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

7. Restrictions on the Executive’s Post-Employment Activities. These
restrictions have been negotiated, presented to and accepted by the Executive
contemporaneous with the offer and acceptance by the Executive of this Agreement
and the benefits promised in a Salary Continuation Agreement signed or to be
signed in 2008 by the Executive and the Bank. The Employer’s decision to enter
into this Agreement and the Salary Continuation Agreement is conditioned upon
the Executive’s agreement to be bound by the restrictions contained in this
Article 7.

(a) Promise of no solicitation. The Executive promises and agrees that during
the Restricted Period (as defined below), and in the Restricted Territory (as
defined below), the Executive will1:

1. not directly or indirectly solicit, or attempt to solicit any Customer (as
defined below) to accept or purchase Financial Products or Services (as defined
below) of the same nature, kind or variety as provided to the Customer by the
Employer during the two years immediately preceding the Executive’s employment
termination with the Employer,

2. not directly or indirectly influence, or attempt to influence any Customer,
joint venturer or other business partner of the Employer to alter that person or
entity’s business relationship with the Employer in any respect, and

3. not accept the Financial Products or Services business of any Customer or
provide Financial Products or Services to any Customer on behalf of anyone other
than the Employer.

(b) Promise of no competition. The Executive promises and agrees that during the
Restricted Period in the Restricted Territory, the Executive will not engage,
undertake or participate in the business of providing, selling, marketing or
distributing Financial Products or Services of a similar nature, kind or variety
(x) as offered by the Employer to Customers during the two years immediately
preceding the Executive’s employment termination with the Employer, or (y) as
offered by the Employer to any of its Customers during the Restricted Period.2
Subject to the above provisions and conditions of this subparagraph (b), the
Executive

 

1 For Example, the promise of no solicitation applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.

2 For Example, the promise of no competition applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.

 

17



--------------------------------------------------------------------------------

promises that during the Restricted Period the Executive will not become
employed by or serve as a director, partner, consultant, agent, or owner of 5%
or more of the outstanding stock of or contractor to any entity providing these
prohibited Financial Products or Services which is located in, or conducts
business in the Restricted Territory.

(c) Promise of no raiding/hiring. The Executive promises and agrees that during
the Restricted Period, the Executive will not solicit or attempt to solicit and
will not encourage or induce in any way, any employee, joint venturer or
business partner of the Employer to terminate an employment or contractual
relationship with the Employer. The Executive agrees that the Executive will not
hire any person employed by Employer during the two-year period prior to the
Executive’s employment termination with the Employer or any person employed by
the Employer during the Restricted Period.

(d) Promise of no disparagement. The Executive promises and agrees that during
the Restricted Period, the Executive will not cause statements to be made
(whether written or oral) that reflect negatively on the business reputation of
the Employer.

(e) Acknowledgment. The Executive and the Employer acknowledge and agree that
the provisions of this Article 7 have been negotiated and carefully determined
to be reasonable and necessary for the protection of legitimate business
interests of the Employer. Both parties agree that a violation of Article 7 is
likely to cause immediate and irreparable harm that will give rise to the need
for court ordered injunctive relief. In the event of a breach or threatened
breach by the Executive of any provision of this Agreement, the Employer shall
be entitled to obtain an injunction restraining the Executive from violating the
terms of this Agreement and to institute an action against the Executive to
recover damages from the Employee for such breach. These remedies for default or
breach are in addition to any other remedy or form of redress provided under
North Carolina law. The parties acknowledge that the provisions of this Article
7 survive termination of the employment relationship, but the provisions of this
Article 7 shall be null and void if a Change in Control occurs before employment
termination. The parties agree that if any of the provisions of this Article 7
are deemed unenforceable by a court of competent jurisdiction, that such
provisions may be stricken as independent clauses by the court in order to
enforce the remaining territory restrictions and that the intent of the parties
is to afford the broadest restriction on post-employment activities as set forth
in this agreement. Without limiting the generality of the foregoing, without
limiting the remedies available to the Employer for violation of this Agreement,
and without constituting an election of remedies, if the Executive violates any
of the terms of Article 7 the Executive shall forfeit on the Executive’s own
behalf and that of beneficiary(ies) any rights to and interest in any severance
or other benefits under this Agreement or other contract the Executive has with
the Bank or the Corporation.

(f) Definitions:

1. “Restricted Period” as used herein means one year immediately following the
Executive’s termination and/or separation of employment with the Employer,
regardless of the reason for termination and/or separation. The Restricted
Period shall be extended in an amount equal to any time period during which a
violation of Article 7 of this Agreement is proven.

 

18



--------------------------------------------------------------------------------

2. “Restricted Territory” as used herein means all of Alamance, Forsyth,
Guilford, and Randolph Counties in North Carolina and any other county in which
the Bank has an office when the Executive’s employment termination occurs. The
parties agree that if any of these separate territories are deemed too broad to
be enforced by a court of competent jurisdiction, that the territories are
divisible and severable territories which may be stricken as independent clauses
by the court in order to enforce the remaining territory restrictions.

3. “Customer” as used herein means any individual, joint venturer, entity of any
sort, or other business partner of the Employer, with, for or to whom the
Employer has provided Financial Products or Services during the last two years
of the Executive’s employment with the Employer; or any individual, joint
venturer, entity of any sort, or business partner whom the Employer has
identified as a prospective customer of Financial Products or Services within
the last two years of the Executive’s employment with the Employer.

4. “Financial Products or Services” as used herein means any product or service
that a financial institution or a financial holding company could offer by
engaging in any activity that is financial in nature or incidental to such a
financial activity under section 4(k) of the Bank Holding Company Act of 1956
and that is offered by the Employer or an affiliate on the date of the
Executive’s employment termination, including but not limited to banking
activities and activities that are closely related and a proper incident to
banking, or other products or services of the type of which the Executive was
involved during the Executive’s employment with the Employer.

ARTICLE 8

MISCELLANEOUS

8.1 Successors and Assigns. (a) This Agreement is binding on successors. This
Agreement shall be binding upon the Employer and any successor to the Employer,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Employer by purchase, merger, consolidation,
reorganization, or otherwise. But this Agreement and the Employer’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Employer. By agreement in form and substance satisfactory to the Executive,
the Employer shall require any successor to all or substantially all of the
business or assets of the Employer expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Employer would be
required to perform had no succession occurred.

(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees, and
legatees.

(c) This Agreement is personal in nature and is not assignable. This Agreement
is personal in nature. Without written consent of the other parties, no party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly provided herein. Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of

 

19



--------------------------------------------------------------------------------

descent and distribution. If the Executive attempts an assignment or transfer
that is contrary to this section 8.1, the Employer shall have no liability to
pay any amount to the assignee or transferee.

8.2 Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of North Carolina, without
giving effect to any conflict of laws provision or rule (whether of the State of
North Carolina or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of North Carolina. By entering
into this Agreement, the Executive acknowledges that the Executive is subject to
the jurisdiction of both the federal and state courts in the State of North
Carolina. Any actions or proceedings instituted under this Agreement shall be
brought and tried solely in courts located in Guilford County, North Carolina or
in the federal court having jurisdiction in Greensboro, North Carolina. The
Executive expressly waives the right to have any such actions or proceedings
brought or tried elsewhere.

8.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive. Any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void. This Agreement supersedes and
replaces in its entirety the May 21, 1996 Employment Agreement between the
Executive and Carolina Savings Bank, Inc., SSB, as the same may have been
amended, and from and after the date of this Agreement the May 21, 1996
Employment Agreement shall be of no further force or effect.

8.4 Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to Carolina Bank, 528
College Road, Greensboro, North Carolina 27410, Attention: Corporate Secretary.

8.5 Severability. If there is a conflict between any provision of this Agreement
and any statute, regulation, or judicial precedent, the latter shall prevail,
but the affected provisions of this Agreement shall be curtailed and limited
solely to the extent necessary to bring them within the requirements of law. If
any provision of this Agreement is held by a court of competent jurisdiction to
be indefinite, invalid, void or voidable, or otherwise unenforceable, the
remainder of this Agreement shall continue in full force and effect unless that
would clearly be contrary to the intentions of the parties or would result in an
injustice.

8.6 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions do not define, limit, or describe the scope or intent
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

20



--------------------------------------------------------------------------------

8.7 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto. The failure of any party hereto to enforce
at any time any of the provisions of this Agreement shall not be construed to be
a waiver of any such provision or affect the validity of this Agreement or any
part thereof or the right of any party thereafter to enforce each and every such
provision. No waiver or any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

8.8 Payment of Legal Fees. The Employer is aware that after a Change in Control
management could cause or attempt to cause the Employer to refuse to comply with
its obligations under this Agreement, or could institute or cause or attempt to
cause the Employer to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Agreement. In these circumstances the
purpose of this Agreement would be frustrated. The Employer desires that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. The Employer desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control occurs it appears to the Executive that (x) the Employer has failed to
comply with any of its obligations under this Agreement, or (y) the Employer or
any other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Employer irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Employer’s expense as provided in this section 8.8, to represent the Executive
in the initiation or defense of any litigation or other legal action, whether by
or against the Employer or any director, officer, stockholder, or other person
affiliated with the Employer, in any jurisdiction. Despite any existing or
previous attorney-client relationship between the Employer and any counsel
chosen by the Executive under this section 8.8, the Employer irrevocably
consents to the Executive entering into an attorney-client relationship with
that counsel, and the Employer and the Executive agree that a confidential
relationship shall exist between the Executive and that counsel. The fees and
expenses of counsel selected from time to time by the Executive as provided in
this section shall be paid or reimbursed to the Executive by the Employer on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by counsel in accordance with counsel’s customary practices,
up to a maximum aggregate amount of $125,000, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy, or appellate proceedings. The
Employer’s obligation to pay the Executive’s legal fees provided by this section
8.8 operates separately from and in addition to any legal fee reimbursement
obligation the Employer may have with the Executive under any separate severance
or other agreement. Despite anything in this Agreement to the contrary, however,
the Employer shall not be required to pay or reimburse Executive’s legal
expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3].

8.9 Consultation with Counsel and Interpretation of this Agreement. The
Executive has had the assistance of counsel of the Executive’s choosing in the
negotiation of this

 

21



--------------------------------------------------------------------------------

Agreement or the Executive has chosen not to have the assistance of counsel.
Both parties hereto having participated in the negotiation and drafting of this
Agreement, they hereby agree that there shall not be strict interpretation
against either party in any review of this Agreement in which interpretation of
the Agreement is an issue.

8.10 Compliance with Internal Revenue Code Section 409A. The Employer and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986.
If when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Agreement, including Articles 4 or 5, will result in
additional tax or interest to the Executive because of section 409A, then
despite any provision of this Agreement to the contrary the Executive shall not
be entitled to the payments until the earliest of (x) the date that is at least
six months after termination of the Executive’s employment for reasons other
than the Executive’s death, (y) the date of the Executive’s death, or (z) any
earlier date that does not result in additional tax or interest to the Executive
under section 409A. As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
the provision shall be applied in a manner consistent with those requirements
despite any contrary provision of this Agreement. If any provision of this
Agreement would subject the Executive to additional tax or interest under
section 409A, the Employer shall reform the provision. However, the Employer
shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Employer shall not be required to incur any additional
compensation expense as a result of the reformed provision. References in this
Agreement to section 409A of the Internal Revenue Code of 1986 include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Code section 409A.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

EXECUTIVE     CAROLINA BANK HOLDINGS, INC.

/s/ Robert T. Braswell

    By:  

/s/ T. Allen Liles

Robert T. Braswell     Its:   Secretary           CAROLINA BANK     By:  

T. Allen Liles

    Its:   Executive Vice President

 

Guilford County   )       )   ss:     State of North Carolina   )    

Before me this 20th day of May, 2008, personally appeared the above named Robert
T. Braswell and T. Allen Liles, who acknowledged that they did sign the
foregoing instrument and that the same was their free act and deed.

 

   

/s/ Jane E. McConnell

(Notary Seal)     Notary Public     My Commission Expires: July 7, 2008